Citation Nr: 0734033	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-41 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lower back strain with facet arthropathy.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from September 1997 to 
November 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 decision rendered by the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
service connection and assigned disability evaluations for 
the conditions listed on the title page above.  

The issue concerning the initial evaluation in excess of 10 
percent for lower back strain with facet arthropathy is being 
remanded to the RO, via the Appeals Management Center.  


FINDINGS OF FACT

1.  Patellofemoral pain syndrome of the bilateral knees is 
manifested by full range of leg motion, with no evidence of 
instability or subluxation, or x-ray evidence of arthritis.  

2.  While the bilateral knee disabilities result in 
subjective and objective evidence of painful motion, pain is 
relieved through use of over-the-counter medications.  




CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for right knee patellofemoral pain 
syndrome have not been met.  38 U.S.C.A.  §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024, 5260, 5261 (2006).  

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for left knee patellofemoral pain 
syndrome have not been met.  38 U.S.C.A.  §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024, 5260, 5261 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has satisfied 
certain duties to notify and assist the claimant in the 
development of the claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to 
require that VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, in an October 2003 letter pursuant to 
the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claims for service connection, as well as 
the types of evidence VA would assist in obtaining.  He was 
also advised to identify any evidence in support of the 
claims, including evidence of current medical treatment for 
the claimed disabilities.  In addition, he was informed of 
the responsibility to identify, or to submit evidence 
directly to VA.  He was advised that the RO would obtain any 
VA records or other identified medical treatment records.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claims, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claims.   

In March and June 2006 letters, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); and 38 U.S.C. A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

With respect to the timing of the notice, the October 2003 
notice was sent prior to the initial adjudication of the 
claim.  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained VA outpatient treatment 
records.  The veteran's service medical records are of 
record.  In addition, the veteran was afforded a VA 
examination in connection with the claims in September 2003.  

The appellant, in his Informal Hearing Presentation, asks 
that the Board remand this matter to the RO so the veteran 
can be afforded another VA examination.  In this respect, the 
duty to assist "may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous 
medical examination."  Snuffer v. Gober, 10 Vet. App. 400, 
quoting Caffrey v. Brown, 6 Vet. App. 377, 381.  In Caffrey, 
the Court stated that a new examination was warranted when 
"evidence indicated there has been a material change in a 
disability or that the current rating may be incorrect."  
Caffrey at 381.  In this case, however, there is no 
allegation that the examination is inadequate for rating 
purposes, only that the examination is over four years old.  
In addition, there is neither allegation nor objective 
medical evidence showing that the bilateral knee condition 
has worsened in severity.  Objective medical evidence, in 
this regard, shows no continuing treatment for any knee 
condition.  Hence, the Board finds that VA has no further 
duty to assist the veteran by remanding the claim for 
purposes of obtaining an additional VA examination.  

II.  Bilateral Knee Disorder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  

The veteran's right and left knee disabilities have been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024, for 
tenosynovitis.  

With respect to the applicable criteria, DC 5024 evaluates 
disabilities characterized by tenosynovitis.  A note under DC 
5024 specifies that the diseases evaluated under DCs 5013 
through 5024 (except gout) will be rated on limitation of 
motion of the affected parts, as arthritis, degenerative.  
See 38 C.F.R. § 4.71a, DC 5024. Degenerative arthritis, in 
turn, is evaluated under DC 5003, which provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensably disabling 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
granted where x-ray evidence shows involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  
However, the 20 percent rating based on X- ray findings, 
above, will not be utilized in rating conditions listed under 
DC 5013 to 5024, inclusive.  See C.F.R. § 4.71a, DC 5003, 
Note (2).  

The limitation of motion criteria for knees are found in DC 
5260, which measures flexion, and DC 5261, which measures 
extension.  A rating greater than 10 percent is available for 
flexion limited to 30 degrees or less.  38 C.F.R. § 4.71a, DC 
5260.  Extension limited to 10 degrees warrants a 10 percent 
evaluation, while extension limited to 15 degrees warrants a 
20 percent evaluation.  

In this matter, the medical evidence of record is comprised 
of the veteran's service medical records, and a report of VA 
examinations conducted in September 2003.  

The veteran's service medical records reflect that he was 
seen in October 1997 with complaints of right knee and shin 
pain.  The pain was not secondary to an injury but occurred 
after running.  The assessment was right knee patellofemoral 
syndrome.  He was seen again in August 2003 with complaints 
of right knee pain and low back pain after falling from a 
truck.  The pertinent assessment was chronic right knee and 
low back pain.  A follow-up treatment record notes complaints 
of bilateral knee pain.  His discharge examination in 
September 2003 revealed a pertinent diagnosis of bilateral 
patellofemoral pain syndrome.  

In short, the service medical records show the incurrence of 
the initial bilateral knee disabilities and reflect that that 
the disabilities were primarily manifested by knee pain.  
They do not, however, reveal that the knee conditions were 
manifested by limitation of either flexion or extension.  

Similarly, with respect to the VA examination conducted in 
September 2003, the veteran was able to perform flexion to 
140 degrees.  No limitation of extension was noted.  Hence, 
on the basis of the competent medical evidence, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5024 when evaluating the disabilities on the basis of 
limitation of motion.  

Nor is a higher or another separate and compensable rating 
available under any other diagnostic code used to rate knee 
conditions.  See 38 C.F.R. § 4.71a, DCs 5003, 5256 to 5263.  
Some diagnostic codes are clearly not applicable because the 
record shows no x-ray evidence of arthritis (DC 5003), 
ankylosis (DC 5256), dislocated semilunar cartilage (DC 
5258), removal of semilunar cartilage (DC 5259), impairment 
of the tibia and fibula (DC 5262), or genu recurvatum (DC 
5263).  Moreover, since the range of motion criteria (DCs 
5260 and 5261) for the knee were used in discussing DC 5024, 
no higher rating is available under those diagnostic codes 
either.  The only diagnostic code to be analyzed to determine 
whether an increased or separate compensable, rating is 
available is DC 5257.

DC 5257 provides for a 10 percent disability rating for 
slight, a 20 percent disability rating for moderate, and a 30 
percent disability rating for severe, impairment of the knee 
with recurrent subluxation or lateral instability.  

The Board has given consideration to the possibility of 
assigning additional separate evaluations for the veteran's 
service-connected right and left knee disabilities under 
Diagnostic Codes 5003 and 5257.  See VA O.G.C. Prec. Op. No. 
23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997) [a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability]; VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 
Fed. Reg. 56,704 (1998) [if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X- ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59].  See also Esteban v. Brown, 6 Vet. App. 259, 
at 261 (1994) [separate disabilities arising from a single 
disease entity are to be rated separately]; but see 38 C.F.R. 
§ 4.14 [the evaluation of the same disability under various 
diagnoses is to be avoided].  Here, however, there is no x-
ray evidence of arthritis.  Moreover, there is no objective 
evidence that either knee disability results in instability.  
Hence, a separate rating pursuant to VAOGCPREC. Op. No. 23-97 
is not permitted under law, and a higher evaluation pursuant 
to Diagnostic Code 5257 is not warranted.  

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance. 38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the veteran 
during flare-ups.  DeLuca v. Brown, supra.

The veteran complains of daily pain, especially upon 
prolonged standing or squatting.  Objectively, there was 
evidence of pain during the September 2003 VA examination 
while undergoing "McMurray" testing.  (The McMurray test 
involves rotation of the tibia on the femur to determine 
injury to meniscal structures.  See Stedman's Medical 
Dictionary1805 (27th Edition, 2000).  On the other hand, 
there is no evidence of weakness, fatigability, or 
incoordination related to the veteran's knee disorders.  

The Board has considered the impact the disability has had on 
the veteran's quality of life.  Given the veteran's ability 
to function in daily activities, his full range of leg 
motion, the fact that the bilateral patellofemoral disability 
is controlled with over-the-counter pain medication, and a 
lack of medical evidence that he has sought treatment for the 
condition, a 10 percent rating for each knee adequately 
compensates him for the described loss of function and pain.  

Additionally, the Board finds that there is no showing that 
the veteran's right or left knee disabilities have reflected 
so exceptional or so unusual a disability picture as to 
warrant referral of this case for the assignment of any 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Put another way, the 10 percent ratings assigned 
adequately compensates the veteran for the severity of the 
right and left knee disabilities.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claims for higher 
initial rating for the right or left knee disabilities.  The 
preponderance of the evidence does not support a rating in 
excess of 10 percent for any period on appeal.  Hence, staged 
ratings are not warranted.  Since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application with regard to the claims.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An initial evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied.  

An initial evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is denied.  


REMAND

The Board finds, unfortunately, that the claim for a higher 
initial rating for lower back strain with facet arthropathy 
is not ready for appellate review.  In this respect, pursuant 
to 38 C.F.R. § 19.31, when the RO receives additional 
evidence after it has issued a statement of the case, it is 
required to review the evidence and issue a supplemental 
statement of the case.  This procedural action benefits the 
claimant as it affords him the right to one review on appeal.  
See 38 U.S.C.A. § 7104.  

In this matter, in September 2005, and after the issuance of 
the statement of the case in September 2004, the veteran 
underwent a VA examination for purposes of evaluating a 
related claim for service connection for a herniated nucleus 
pulpolsus (HNP) at L4-5.  The examination results include 
pertinent findings with respect the veteran's current 
service-connected low back disability.  While the claim for 
service connection for an HNP was ultimately denied by the RO 
in April 2006, there is no indication that the RO reviewed 
the VA examination results to consider whether a higher 
initial rating was warranted for the veteran's service-
connected lower back strain with facet arthropathy.  In 
addition, the veteran has not waived his right to have this 
additional evidence initially considered by the RO (AMC).  
See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted 
by the appellant or his representative must be referred to 
the agency of original jurisdiction for initial review, 
unless this procedural right is waived by the appellant or 
his representative, or unless the Board determines the 
benefit sought can be allowed on appeal without such a 
referral).

Accordingly, the Board this matter must be REMANDED to the 
RO, via the AMC, for initial consideration of the pertinent 
evidence:  

1.  The RO should review the record to 
include the evidence submitted since the 
September 2004 statement of the case.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, then such development must be 
undertaken by VA.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005). 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


